Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed August 18, 2020. Claims 1-20 are pending in this application.

Double Patenting
The nonstatutory obviousness double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 is provisionally rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-20 of patent no.10,778,755 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter. A side-by-side analysis of the first independent claim(s) of the instant application and the application(s) has been included below. The bolded portions are portions which are almost identical to one another. The non-bolded portions are related to subject matter which are obvious, and do not further define over the subject matter of one another.
This is a provisional obviousness nonstatutory double patenting rejection. 
Here is the following side-by-side analysis of the first independent claim in each application:

Instant Application ‘659
1. A method comprising:




















accessing, by an edge compute orchestration system communicatively coupled with a set of edge compute nodes in a communication network, performance data aggregated by a particular edge compute node of the set of edge compute nodes, the performance data including a performance metric and geolocation data detected by a user equipment (UE) device communicatively coupled to the communication network;


integrating, by the edge compute orchestration system, the performance data into a geolocation-indexed performance dataset representative of detected performance metrics, indexed by geolocation, for the communication network; and

selecting, by the edge compute orchestration system based on the geolocation-indexed performance dataset, the particular edge compute node for performance of an edge compute task.
Patent No. ‘755
1. A method comprising:
receiving, by an edge compute orchestration system that is communicatively coupled with a set of edge compute nodes in a communication network, a performance test assignment request generated by a user equipment (UE) device communicatively coupled to the communication network; 
providing, by the edge compute orchestration system to the UE device in response to the performance test assignment request, a performance test assignment that assigns the UE device to perform a performance test to detect a performance metric for a particular edge compute node selected from the set of edge compute nodes; 

accessing, by the edge compute orchestration system subsequent to the providing of the performance test assignment, performance data aggregated by the particular edge compute node, the performance data including the performance metric and geolocation data corresponding to the performance metric and representative of a geolocation of the UE device during the performance of the performance test; and 

integrating, by the edge compute orchestration system, the accessed performance data into a geolocation-indexed performance dataset representative of detected performance metrics, indexed by geolocation, for the communication network.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van De Houten et al. (US 2012/0233308 A1), in view of Shattil (US 2014/0098685 A1).

With respect to claim 1, Van De Houten discloses a method comprising:
accessing, by an edge compute orchestration system communicatively coupled with a set of edge compute nodes in a communication network, performance data aggregated by a particular edge compute node of the set of edge compute nodes (Abstract, obtaining performance data for a plurality of target nodes), the performance data including a performance metric and geolocation data detected by a user equipment (UE) device communicatively coupled to the communication network (Abstract, geo-locations of target nodes are also determined);
integrating, by the edge compute orchestration system, the performance data into a geolocation-indexed performance dataset representative of detected performance metrics, indexed by geolocation, for the communication network (Figure 1 and [0070]-[0073], data collector 120 collects various data for storage such as location and performance data of nodes); 
Van De Houten does not explicitly teach selecting, by the edge compute orchestration system based on the geolocation-indexed performance dataset, the particular edge compute node for performance of an edge compute task;
However, Shattil discloses selecting, by the edge compute orchestration system based on the geolocation-indexed performance dataset, the particular edge compute node for performance of an edge compute task (Abstract, [0033], [0038], and [0045], selecting server edge based on best performance metric, including location of edge server);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Van De Houten with the teachings of Shattil and select an edge node based on geolocation for performing a task, in order to select to the node that will provide the most optimal results of task completion.
With respect to claim 2, the combination of Van De Houten and Shattil discloses the method of claim 1, wherein Van De Houten’s method further comprising:
receiving, by the edge compute orchestration system from the UE device, a performance test assignment request (Abstract, [0026], [0052], and [0075], requesting performance data by a data requestor); and
providing, by the edge compute orchestration system to the UE device in response to the performance test assignment request, a performance test assignment that assigns the UE device to perform a performance test to detect the performance metric for the particular edge compute node when the UE device is located at a geolocation represented by the geolocation data (Abstract, [0026], and [0030]-[0031], receiving network performance along with geo-location of target node);
wherein the accessing of the performance data is performed subsequent to the providing of the performance test assignment and is based on the performance test assigned to and performed by the UE device ([0030]-[0031]).
With respect to claim 3, the combination of Van De Houten and Shattil discloses the method of claim 2, wherein Van De Houten discloses:
the performance test assignment request is received at a first time when the UE device is located at the geolocation ([0032], where proximity radius may be determined in advance);
the method further comprises receiving, by the edge compute orchestration system and from the UE device at a second time when the UE device is located at an additional geolocation, an additional performance test assignment request ([0125]-[0126]); and
the performance data is further based on an additional performance test assigned to and performed by the UE device at the second time and in response to the additional performance test assignment request ([0125]-[0126]).
With respect to claim 4, the combination of Van De Houten and Shattil discloses the method of claim 3, wherein Van De Houten the first and second times are included in a series of times associated with a regular periodic rate at which the UE device generates and provides performance test assignment requests to be received by the edge compute orchestration system ([0115], wherein system may continue to check for network performance a predetermined number of times).
With respect to claim 5, the combination of Van De Houten and Shattil discloses the method of claim 3, wherein Van De Houten discloses:
the first and second times are included in a series of non-periodic times triggered by one or more conditions of the communication network and at which the UE device generates and provides performance test assignment requests to be received by the edge compute orchestration system ([0115], wherein test may be performed is waiting process is longer than a predetermined time duration); and
the one or more conditions of the communication network include one or more of:
a condition when the UE device determines that the UE device is going out of range or is coming into range of the particular edge compute node, a condition when the additional geolocation of the UE device at the second time is determined to be at least a threshold distance away from the geolocation of the UE device at the first time, or a condition when the particular edge compute node is determined to be supporting a threshold amount of network traffic ([0032] and [0125]-[0129], determining a proximity radius of target nodes such that the distance does not exceed a proximity radius value).
With respect to claim 6, the combination of Van De Houten and Shattil discloses the method of claim 2, wherein Van De Houten discloses: 
the performance test assignment provided to the UE device assigns the UE device to perform a plurality of performance tests targeting a subset of edge compute nodes selected from the set of edge compute nodes ([0036], receiving performance of a particular  node and assuming performance characteristics for all nodes in a set will be similar), the plurality of performance tests including the performance test and at least one other performance test to detect at least one other performance metric for at least one other edge compute node distinct from the particular edge compute node ([0027] and [0036], wherein performance data may include jitter, voice traffic, video traffic, and etc.); and 
the method further comprises: 
accessing, by the edge compute orchestration system, additional performance data aggregated by the at least one other edge compute node in the subset of edge compute nodes, the additional performance data including the at least one other performance metric and additional geolocation data detected by the UE device ([0026]-[0027], and [0036]); and 
integrating, by the edge compute orchestration system, the additional performance data into the geolocation-indexed performance dataset ([0070]-[0073]).
With respect to claim 7, the combination of Van De Houten and Shattil discloses the method of claim 6, wherein Shattil further discloses the subset of edge compute nodes selected from the set of edge compute nodes are selected to target both: a first edge compute node category in which node performance is prioritized above node efficiency ([0038] and [0045]), and a second edge compute node category in which node efficiency is prioritized over node performance ([0038], where network performance is not the only factor in deciding most optimal edge server to select for content delivery).
With respect to claim 8, the combination of Van De Houten and Shattil discloses the method of claim 1, wherein Van De Houten discloses the selecting of the particular edge compute node for performance of the edge compute task includes:
receiving, from an additional UE device, a task assignment request associated with the edge compute task, the edge compute task representing a task that is to be performed in furtherance of an application executing on the additional UE device ([0045]);
managing a node selection policy configured to facilitate a balancing of node performance and node efficiency for the edge computing task ([0045]); and 
assigning the edge compute task to be performed by the particular edge compute node based on the node selection policy ([0045]).
With respect to claim 9, the combination of Van De Houten and Shattil discloses the method of claim 1, wherein Van De Houten discloses the performance metric is a latency metric associated with an edge compute task performed by the particular edge compute node when the UE device is located at a geolocation represented by the geolocation data ([0083]).
With respect to claim 10, the combination of Van De Houten and Shattil discloses the method of claim 1, wherein Van De Houten discloses the performance metric is a processing metric associated with an edge compute task performed by the particular edge compute node when the UE device is located at a geolocation represented by the geolocation data ([0083]).
	With respect to claim(s) 11-20, the system and non-transitory medium of claim(s) 11-20 does/do not limit or further define over the method of claim(s) 1-10. The limitations of claim(s) 11-20 is/are essentially similar to the limitations of claim(s) 1-10. Therefore, claim(s) 11-20 is/are rejected for the same reasons as claim(s) 1-10. Please see rejection above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        May 19, 2022